 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      JAMIE KHRIES,
                                                               NO. C17-1641RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER GRANTING SUMMARY
                                                               JUDGMENT AND UNSEALING
11
      THE BOEING COMPANY,                                      DEPOSITION EXHIBIT 16

12
                           Defendant.

13
            This matter comes before the Court on “The Boeing Company’s Motion for Summary
14
     Judgment” (Dkt. # 31) and “Motion to Seal ‘Deposition Exhibit 16’ in Support of its Motion for
15

16   Summary Judgment (Dkt. # 35). Plaintiff has not opposed the motions. The Court, having

17   reviewed the motions and the evidence provided by defendants, finds that summary judgment is
18   appropriate and that motion is therefore GRANTED. The Court declines to seal Deposition
19
     Exhibit 16, however. Boeing relies upon and publicly reveals certain provisions of the exhibit.
20
     Having breached the confidentiality agreement to expose provisions it deems favorable, Boeing
21
     cannot insist on keeping less favorable provisions confidential.
22

23          For all of the foregoing reasons, the Clerk of Court is directed to unseal Dkt. # 36 and

24   enter judgment in favor of defendant and against plaintiff.
25

26

27   ORDER GRANTING SUMMARY
     JUDGMENT AND UNSEALING
28   DEPOSITION EXHIBIT 16- 1
 1        Dated this 23rd day of August, 2019.
 2                                         A
 3                                         Robert S. Lasnik
                                           United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER GRANTING SUMMARY
     JUDGMENT AND UNSEALING
28   DEPOSITION EXHIBIT 16- 2
